Title: General Orders, 9 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday Novr 9th 1782
                     Parole Andover.
                     Countersigns Bath, Cambridge.
                  
                  For duty tomorrow the 1th Newyork regiment.
                  Brigadier General Patterson, Cols Greaton & Shepard, will be pleased to meet at General Pattersons Marque tomorrow morning at 10 o’clock in order to settle a dispute of rank between Ensigns Sawyer & Frie of the Massachusetts Line—They will report their opinion to the Commander in chief—the parties with their Witnesses will attend.  The Board will make particular inquiry into the circumstances of Mr Sawyers allegation of Mr Frie’s having taken a bounty as a Continental soldier after the date of his appointment as an Ensign—and report as above.
                  The Army in Quarters will be commanded as follows.
                  "The Cantonment in the vicinity of Newburgh will be under the orders of Major General Gates.
                  "Major General St Clair will command the Troops of Maryland, New Jersey, New York, & New Hamshire.
                  "Major General Howe those of Massachusetts.
                  "Major General Lord Stirling will command the Continental and State Troops at and above Albany on the Hudson and Mohawk rivers.
                  "Major General Knox will command the Garrison of West Point including the works on both sides of the river in that vicinity, and the Connecticut troops advanced of them."
                  
                  As the duty upon the Lines and at Verplanks and Stoney points and Dobbs ferry will be done by rotine by troops from the Cantonment of Newburg after the Light Infantry are withdrawn—the releived officer will always make his report to the Commander in chief of all occurrences which happen during his tour of duty and of the state of the Amunition and stores in those posts—But the Commanding officer of the advanced troops & those commanding either of the three posts below will make it an invariable rule to communicate with the greatest dispatch any information they may receive of movements of the enemy or intelligence of designs which may affect the post of West Point or its dependencies to Major General Knox or the commanding officer at Westpoint.
                  This is to be considered as a standing order while the Army remains in its present position.
               